--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.26
 
EXECUTION
 
COLLATERAL ASSIGNMENT OF LEASES
 
THIS COLLATERAL ASSIGNMENT OF LEASES (the “Assignment”) made this 19th day of
November 2013, by THE MINT LEASING, INC., a Texas corporation with a principal
place of business at 323 N. Loop West, Houston, TX 77008 (“Assignor”), to MNH
MANAGEMENT LLC, a Delaware limited liability company with offices at 7 West 51st
Street, New York, NY 10019 (together with its successors and assigns, the
“Assignee”).
RECITALS:
 
WHEREAS, Assignor has requested that Assignee make a term loan to Assignor
pursuant to that certain Amended and Restated Loan and Security Agreement of
even date herewith (the “Loan Agreement”) among The Mint Leasing, Inc., a Nevada
corporation, The Mint Leasing South, Inc., a Texas corporation and Assignor,
jointly and severally, as borrower, and Assignee as lender, and Assignee has
agreed to make such loans subject to the terms and conditions thereof;
capitalized terms used in this Assignment without definition have the respective
meanings ascribed to such terms in the Loan Agreement; and
 
WHEREAS, it is a condition precedent to Assignee’s agreement to establish a
credit facility for Assignee under the Loan Agreement that, as part of the
Collateral set forth in the Loan Agreement, Assignor collaterally assign,
pledge, grant a lien and security interest in, and assign to Assignee, as
collateral security, all of Assignee’s right, title and interest in and to the
Collateral Assignment Assets (defined below).
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.           As security for full payment and performance of all Obligations of
Assignee under the Loan Agreement and the other Loan Documents, and in
consideration of and in order to induce Assignee to enter into the Loan
Agreement and make the Loan to Assignee, Assignor does hereby pledge, grant a
lien and security interest in, and collaterally assign, transfer, convey and set
over to Assignee, all of Assignor’s right, title and interest in, to and under
the following (collectively, the “Collateral Assignment Assets”):
 
(a) Each of the leases and related documents, instruments and agreements listed
on Exhibit A attached hereto, together with all other  leases entered into by
Assignor (such agreements as amended and in effect from time to time, the
“Collateral Assignment Agreements”);
 

 
 

--------------------------------------------------------------------------------

 

(b) All causes of action, claims, rights and interests of the Assignor arising
under or related to the Collateral Assignment Agreements; and
 
(c) All revenues, profits, Proceeds and rights and proceeds under insurance
policies of the Assignor or otherwise arising from or related to any or all of
the foregoing.
 
2.           This Assignment is made as collateral and security for the
Obligations, and it is supplemental to the provisions of the Loan Agreement and
the other documents executed in favor of Lender in connection with the Loan
Agreement.
 
3.           Assignor represents, warrants and covenants that (a) Assignor shall
not sell, assign, dispose, pledge, grant a lien or security interest on, or
otherwise encumber any of the Collateral Assignment Assets, except for the Lien
of the Assignee under the Loan Agreement; (b) Assignor has full power and
authority to enter into and perform its obligations under this Assignment and
full right to grant the security interest granted herein and to collaterally
assign, transfer, convey and set over to Assignee the rights and interests in
and to the Collateral Assignment Assets; (c) Exhibit A sets forth an accurate,
true and complete list of all Collateral Assignment Agreements, originals of
which have been delivered to Lender (and Assignor shall promptly update Exhibit
A in the event it enters into other such agreements during the Term and deliver
originals of such other agreements to Lender), and there are no unpaid lease
payments or other payments payable by or due to Assignor or any of its
Affiliates under any agreement set forth on Exhibit A as of the date
hereof;  (d) each agreement set forth on Exhibit A hereto is legal, valid,
binding, enforceable, and in full force and effect, and no party to any such
agreement is in breach thereof; (e) this Assignment is valid, subsisting and in
full force and effect, enforceable in accordance with its terms; (f) Assignor
shall perform all obligations required to be performed by Assignor under the
Collateral Assignment Agreements and (g) Assignor has made no previous
assignment or pledge of any or all of its rights or interests in, to or under
the Collateral Assignment Assets. The Collateral Assignment Assets are further
subject in all respect to the representations, warranties and covenants of
Assignor as the “Borrower” with respect to Collateral in the Loan Agreement.
 
4.           Upon the occurrence and during the continuance of any Event of
Default under the Loan Agreement, Assignee shall have the right and option, in
its sole discretion, (in addition to any other rights and remedies under the
Loan Documents or applicable law) to use, receive and exercise any or all of the
rights, benefits and privileges under the Collateral Assignment Agreements.
Neither this Assignment nor any action or inaction on the part of Assignee shall
constitute an assumption by Assignee of any of the obligations of Assignor under
the Collateral Assignment Agreements, and Assignor shall remain, at all times,
solely liable to perform its duties and obligations thereunder.
 

 
2

--------------------------------------------------------------------------------

 

5.           Assignor hereby constitutes and appoints Assignee as its true and
lawful attorney-in-fact, empowered to act in Assignor’s name or in Assignee’s
name or otherwise, in order to exercise and enforce all of Assignor’s rights and
remedies under the Collateral Assignment Agreements following the occurrence and
during the continuance of any Event of Default under the Loan Agreement. This
power of attorney, being coupled with an interest, is irrevocable for so long as
an Event of Default is uncured or unwaived.
 
6.           Assignor shall, and shall ensure that its Affiliates, execute and
deliver such other documents, certificates, agreements and other writings
(including any financing statement filings requested by Assignee) and to take
any such other actions as may be reasonably necessary or appropriate to carry
out and effectuate all of the provisions of this Assignment and to consummate
the transactions contemplated hereby.
 
 7.           This Assignment and the agreements and undertakings of Assignor
hereunder shall be binding upon Assignor and its successors and assigns and
shall inure to the benefit of Assignee and its successors, nominees and
assignees. Assignee may assign any or all of its rights or obligations hereunder
together with any or all of the security therefor to any Person and any such
assignee shall succeed to all of Assignee’s rights with respect thereto.
 
           8.           THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF
WHICH THE ASSIGNOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS ASSIGNMENT, WITHOUT
GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER.  ASSIGNOR AGREES THAT
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS ASSIGNMENT
SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS ASSIGNMENT.
 
9.           ASSIGNOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR
HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A
TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY
ACTION OR PROCEEDING BETWEEN ASSIGNOR, ASSIGNEE OR ASSIGNEE’S SUCCESSORS AND
ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS ASSIGNMENT.  IT IS INTENDED
THAT SAID WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR
COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN ASSIGNOR AND
ASSIGNEE.  ASSIGNOR WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS, DEDUCTIONS,
SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR
PROCEEDING INSTITUTED BY ASSIGNEE WITH RESPECT TO THIS ASSIGNMENT OR ANY MATTER
ARISING THEREFROM OR RELATING HERETO, EXCEPT COMPULSORY COUNTERCLAIMS.
 

 
3

--------------------------------------------------------------------------------

 

10.           ASSIGNOR HEREBY (a) IRREVOCABLY SUBMITS AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK, NEW YORK COUNTY WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF THIS ASSIGNMENT OR ANY MATTER ARISING HEREFROM OR RELATING HERETO, AND
(b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR FORUM
NON CONVENIENS WITH RESPECT HERETO.  IN ANY SUCH ACTION OR PROCEEDING, ASSIGNOR
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS AND PAPERS
THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO ASSIGNOR AT ITS OFFICES SET FORTH HEREIN
OR OTHER ADDRESS THEREOF OF WHICH ASSIGNEE HAS RECEIVED NOTICE AS PROVIDED IN
THIS ASSIGNMENT.  NOTWITHSTANDING THE FOREGOING, ASSIGNOR CONSENTS TO THE
COMMENCEMENT BY ASSIGNEE OF ANY SUIT, ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE COLLATERAL AND ASSIGNOR WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has executed this Collateral Assignment of Leases
on the date set forth below, to be effective on the date first written above.
 



 
THE MINT LEASING, INC., a Texas corporation
 
 
 
By: /s/ Jerry Parish__________________________
 
Name: Jerry Parish
 
Title: President

 


 
ACCEPTED AND AGREED:
 
MNH MANAGEMENT LLC
 
By: MORIAH CAPITAL PARTNERS, LLC, its Managing Member




By: /s/ A. Speaker________________
Name: A. Speaker
Title: Managing Member




 


 


 


 
 


 


 


 


 


 
[SIGNATURE PAGE – COLLATERAL ASSIGNMENT OF LEASES]
 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
[MOTOR VEHICLE LEASES – SUPPLIED SEPARATELY]
 
 
 
 
 
 
 
6
 

--------------------------------------------------------------------------------

